DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. U.S. Patent Application Publication 2021/0066276 A1 (the ‘276 reference).
The applied reference has a common assignee with the instant application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by:  (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with  35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject 
Referring to claim 19, the ‘276 reference discloses a three-dimensional semiconductor memory device, comprising: 
a first substrate (SUB, Fig. 6) including a first peripheral circuit region and a second peripheral circuit region; 
first transistors (generally indicated at TR, paragraph(s) [0064], “first transistors” added into Fig. 6, reproduced below, by the examiner for ease of explanation, and note that only one first transistor is depicted in the partial drawing) on the first peripheral circuit region of the first substrate; 
first contact plugs (220, paragraph(s) [0064]) connected to the first transistors; 
first contact lines (“first contact lines”, one depicted) on the first contact plugs (220); 
second transistors (“second transistors”) on the second peripheral circuit region of the first substrate (SUB); 
second contact plugs (220) connected to the second transistors (“second transistors”); 
a second substrate (102, paragraph(s) [0044]) disposed on the first contact lines, the second substrate comprising a first region and a second region, which vertically overlap the first peripheral circuit region and the second peripheral circuit region, respectively; 
gate electrodes (word lines WL, paragraph(s) [0053], [0061], see also Fig. 4B, and note that gate electrodes WL are insulated from channel structures 130 by gate dielectric 132 (paragraph(s) [0052])) stacked on the second region of the second substrate (120) and between the second substrate (120) and the second contact plugs (220); and 
cell contact plugs (116, see Fig. 4B, paragraph(s) [0054]), which are disposed on the second region of the second substrate and on end portions of the gate electrodes (WL) and are connected to the second contact plugs (220, see both Figs. 4B and 6), 
wherein the first contact lines (“first contact lines”) are electrically disconnected from the second substrate (102).

    PNG
    media_image1.png
    662
    1009
    media_image1.png
    Greyscale


Referring to claim 20, the reference further discloses:
second contact lines (B272, paragraph(s) [0068]) on the second contact plugs (220); and 
third contact lines (B162) between the cell contact plugs (116) and the second contact lines (B272), wherein the second contact lines (B272) contact the third contact lines (B162).

Allowable Subject Matter
3.	Claims 1, 2, 4-18, and 25 are allowable over the prior art of record. 
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a three-dimensional semiconductor memory device with all exclusive limitations as recited in claims 1 and 25, which may be characterized (claim 1) in cell contact plugs disposed on the contact region of the second substrate and on end portions of the gate electrodes and connected to the first contact plugs, and in that the first passive device is vertically between the 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TU-TU V HO/Primary Examiner, Art Unit 2818